84429: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-24912: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84429


Short Caption:SATICOY BAY LLC SER. 7904 LIMBWOOD VS. ELKHORN CMTY. ASS'NCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A843991Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:04/05/2022 / Mishel, PersiSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantSaticoy Bay LLC Series 7904 LimbwoodChristopher L. Benner
							(Roger P. Croteau & Associates, Ltd.)
						Roger P. Croteau
							(Roger P. Croteau & Associates, Ltd.)
						


RespondentATC Assessment Collection GroupBrandon E. Wood


RespondentElkhorn Community AssociationSean L. Anderson
							(Leach Kern Gruchow Anderson Song/Las Vegas)
						Ryan D. Hastings
							(Leach Kern Gruchow Anderson Song/Las Vegas)
						Timothy C. Pittsenbarger
							(Leach Kern Gruchow Anderson Song/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


03/24/2022Filing FeeFiling Fee due for Appeal. (SC)


03/24/2022Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)22-09208




03/24/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 7 days. (SC)22-09211




03/25/2022Notice of Appeal DocumentsFiled Copy of District Court Minutes. (SC)22-09317




03/28/2022Filing FeeFiling Fee Paid. $250.00 from Roger P. Croteau.  Check no. 23602. (SC)


03/28/2022Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)22-09550




03/29/2022Filing FeeReturned Filing Fee. Check No. 23602 returned to Roger P. Croteau & Associates. (SC)


03/29/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 7 days. (Corrected Payment) (SC)22-09658




04/04/2022Filing FeeFiling Fee Paid. $250.00 from Roger P. Croteau & Associates.  Check no. 23608. (SC)


04/05/2022Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Persi J. Mishel. (SC)22-10633




04/18/2022Docketing StatementFiled Docketing Statement Civil Appeals. (SC)22-12107




04/26/2022Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation. (SC)22-13234




04/27/2022Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief.  (SC)22-13307




05/11/2022Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 2/1/22. To Court Reporter: Kerry Esparza. (SC)22-14946




06/07/2022TranscriptFiled Notice from Court Reporter. Kerry Esparza stating that the requested transcripts were delivered.  Dates of transcripts: 5/1/22. (SC)22-18083




07/25/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Opening Brief and Appendix due:  August 9, 2022.  (SC)22-23339




08/08/2022MotionFiled Stipulation of Dismissal. (SC)22-24735




08/09/2022Order/DispositionalFiled Order/Stipulated Dismissal. Pursuant to the stipulation of the parties, and cause appearing, this appeal is dismissed.  The parties shall bear their own costs and attorney fees.  Case Closed/No Remittitur Issued.  (SC)22-24912





Combined Case View